SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was argued by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Chief Judge Scullin’s Order dated February 26, 2001. Plaintiffs contention that the district court erred in refusing to allow a second amendment of the complaint is without merit, especially given the defendant’s immunity under the Eleventh Amendment to the Constitution.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.